OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                                  COA No. 13-10-00273-CR
Aguilar, Samuel                 Tr. Ct. No. 09-253                     PD-1379-14

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                  Abel Acosta, Clerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *